

116 S4353 IS: To provide emergency assistance for independent poultry growers, and for other purposes.
U.S. Senate
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4353IN THE SENATE OF THE UNITED STATESJuly 29, 2020Ms. Smith introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo provide emergency assistance for independent poultry growers, and for other purposes.1.Emergency assistance for independent poultry growers(a)DefinitionsIn this section:(1)Covered periodThe term covered period means the period beginning on March 1, 2020, and ending on the date on which the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19, is lifted.(2)Independent poultry growerThe term independent poultry grower means a poultry grower (as defined in section 2(a) of the Packers and Stockyards Act, 1921 (7 U.S.C. 182)) that assumes the production and market risks associated with the agricultural production of poultry. (3)Live poultry dealerThe term live poultry dealer has the meaning given the term in section 2(a) of the Packers and Stockyards Act, 1921 (7 U.S.C. 182). (4)PoultryThe term poultry has the meaning given the term in section 2(a) of the Packers and Stockyards Act, 1921 (7 U.S.C. 182).(5)SecretaryThe term Secretary means the Secretary of Agriculture. (b)Calculation of loss(1)In generalThe Secretary shall provide assistance under this section to an independent poultry grower that has experienced a loss of not less than 5 percent in compensation for the production of poultry due to a reduction in the number of head of poultry purchased by a live poultry dealer from the independent poultry grower, including expenses incurred from the cancellation or amendment of a poultry order or a live turkey marketing agreement, during the covered period, as compared to the historical average compensation for the production of poultry received by the independent poultry grower for—(A)the previous 3 years; or(B)such shorter period, as determined by the Secretary, in the case of an independent poultry grower that has been engaged in the production of poultry for less than 3 years.(2)AdjustmentsIn determining the amount of a loss under paragraph (1), the Secretary may—(A)deduct any variable costs avoided by an independent poultry grower as a result of a reduction in the production of poultry; and(B)adjust the historical average compensation described in that paragraph to account for instances of disease or other force majeure events.(3)DocumentationThe Secretary may require an independent poultry grower to submit to the Secretary such documentation as is necessary to demonstrate, for the purpose of providing assistance under this section, ownership of poultry, historical production levels, and evidence of the cancellation or amendment of a poultry order or a live turkey marketing agreement.(4)AssistanceThe Secretary shall use existing Federal Government formulas, such as disease-loss values, to determine an appropriate basis for assistance under this section.(c)Payment rateThe total amount of payments received by an independent poultry grower under this section shall be not less than 85 percent, and may not exceed 100 percent, of the losses of that independent poultry grower described in subsection (b)(1).(d)RegulationsNot later than 45 days after the date of enactment of this Act, the Secretary shall issue regulations to carry out this section.(e)FundingThere are appropriated, out of any amounts in the Treasury not otherwise appropriated, such sums as are necessary to carry out this section.